Third District Court of Appeal
                               State of Florida

                          Opinion filed March 11, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D14-2041
                         Lower Tribunal No. 03-28569
                             ________________


                         Derrick Jermaine Knight,
                                    Appellant,

                                        vs.

                               State of Florida,
                                    Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Hon. Milton
Hirsch, Judge.

     Derrick Jermaine Knight, in proper person.

      Pamela Jo Bondi, Attorney General, and Douglas Glaid, Senior Assistant
Attorney General, for appellee.


Before SHEPHERD, C.J., EMAS and SCALES, JJ.

     PER CURIAM
      Derrick Jermaine Knight appeals from an order, dated May 14, 2014, that

denied his motion for post-conviction relief under Florida Rule of Criminal

Procedure 3.800. We affirm the trial court’s decision and issue an order to show

cause as described below.

      In 2007, a jury convicted Knight for manslaughter, aggravated battery,

shooting a deadly missile into a vehicle, possession of cocaine, and possession of

drug paraphernalia. The trial court imposed a fifteen-year sentence for

manslaughter and a twenty-five-year sentence for aggravated battery. These two

sentences were to run consecutively. The sentence for aggravated battery was a

minimum mandatory sentence enhanced pursuant to section 775.087(2) of the

Florida Statutes (2003).

      Knight contends, both below and on appeal to this Court, that the trial judge

erred in ordering Knight’s sentences for manslaughter and aggravated battery to

run consecutively.

      In affirming the order on appeal, we adopt the reasoning of the trial court; to

wit, a standard sentence and an enhanced sentence may be imposed consecutively.

Hale v. State, 630 So. 2d 521 (Fla. 1993); Cotto v. State. 89 So. 3d 1025 (Fla. 3d

DCA 2012), approved, 139 So. 3d 283 (Fla. 2014).

                            ORDER TO SHOW CAUSE




                                         2
      Since 2009, Knight has filed numerous petitions and appeals to this Court

concerning the legality of his sentence.1 Last year, Knight filed a petition for

mandamus related to the 3.800 motion that is the subject of this appeal. Knight v.

State, No. 3D14-0986 (Fla. 3d DCA May 21, 2014).

      Knight is hereby directed to show cause, within thirty days from the date of

this opinion, why he should not be prohibited from filing any further pro se

appeals, petitions, motions or other pleadings related to his criminal conviction in

circuit court case number 03-28569.

      If Knight does not demonstrate good cause, we will direct the Clerk of this

Court not to accept any such filings unless they have been reviewed by and bear

the signature of an attorney who is licensed by and in good standing with the

Florida Bar.

      Additionally, and absent a showing of good cause, any such further and

unauthorized filings by Knight will subject him to appropriate sanctions, including

the issuance of written findings forwarded to the Florida Department of




1 See Knight v. State, 126 So. 3d 258 (Fla. 3d DCA 2009); Knight v. State, 54 So.
3d 630 (Fla. 3d DCA 2011, rev. dismissed 65 So. 3d 516 (Fla. June 17, 2011);
Knight v. State, 75 So. 3d 738 (Fla. 3d DCA 2011) (table); Knight v. State, 53 So.
3d 234 (Fla. 3d DCA 2011) (table); Knight v. State, 41 So. 3d 907 (Fla. 3d DCA
2010) (table); Knight v. State, No. 3D11-225 (Fla. 3d DCA Feb. 4, 2011); Knight
v. State, 90 So. 3d 293 (Fla. 3d DCA 2012) (table); Knight v. State, 114 So. 3d 351
(Fla. 3d DCA 2013).

                                         3
Corrections for its consideration of disciplinary action, including the forfeiture of

gain time. See § 944.279(1), Fla. Stat. (2014).

      Affirmed. Order to show cause issued.




                                          4